Exhibit 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the incorporation by reference in the Registration Statements on Form S-8 (Nos. 333-192150, 333-195743, 333-198055, 333-202443, 333-204774, 333-207597, 333-209840 and 333-212740) and the Registration Statement on Form S-3 (No. 333-204775) of Twitter, Inc. of our report dated February 27, 2017 relating to the financial statements, financial statement schedule and the effectiveness of internal control over financial reporting, which appears in this Form 10-K. /s/ PricewaterhouseCoopers LLP San Francisco, California
